  Case 1:20-cv-00145-CFC Document 3 Filed 02/18/20 Page 1 of 1 PageID #: 22


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE

 MICHAEL KENT, Individually and On Behalf            )
 of All Others Similarly Situated,                   )
                                                     )
                        Plaintiff,                   ) Case No. 1:20-cv-00145-CFC
                                                     )
        v.                                           )
                                                     )
 GARDNER DENVER HOLDINGS, INC.,                      )
 PETER STAVROS, BRANDON BRAHM,                       )
 ELIZABETH CENTONI, WILLIAM                          )
 DONNELLY, JOHN HUMPHREY, MARC                       )
 JONES, WILLIAM KASSLING, MICHAEL                    )
 MARN, VICENTE REYNAL, NICKOLAS                      )
 VANDE STEEG, JOSHUA WEISENBECK,                     )
 INGERSOLL-RAND PLC, INGERSOLL-                      )
 RAND U.S. HOLDCO, INC., and CHARM                   )
 MERGER SUB INC.,                                    )
                                                     )
                        Defendants.                  )

                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff hereby

voluntarily dismisses the above-captioned action (the “Action”) with prejudice as to plaintiff only,

and without prejudice as to the putative class. Defendants have filed neither an answer nor a

motion for summary judgment in the Action, and no class has been certified in the Action.

 Dated: February 18, 2020                             RIGRODSKY & LONG, P.A.

                                                By: /s/ Brian D. Long
                                                    Seth D. Rigrodsky (#3147)
                                                    Brian D. Long (#4347)
                                                    Gina M. Serra (#5387)
 OF COUNSEL:                                        300 Delaware Avenue, Suite 1220
                                                    Wilmington, DE 19801
 RM LAW, P.C.                                       Telephone: (302) 295-5310
 Richard A. Maniskas                                Facsimile: (302) 654-7530
 1055 Westlakes Drive, Suite 300                    Email: sdr@rl-legal.com
 Berwyn, PA 19312                                   Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                          Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                               Attorneys for Plaintiff
